
	
		I
		111th CONGRESS
		1st Session
		H. R. 1840
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Camp (for himself
			 and Mr. Rangel) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To ensure States receive adoption incentive payments for
		  fiscal year 2008 in accordance with the Fostering Connections to Success and
		  Increasing Adoptions Act of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Incentives for the Adoption
			 of Children with Special Needs Act of 2009.
		2.Elimination of
			 restriction on payments for fiscal year 2008Effective as if included in the enactment of
			 the Omnibus Appropriations Act, 2009 (Public Law 111–8), title II of division F
			 of such Act is amended under the heading children and families services
			 programs under the heading Administration for Children and
			 Families, by striking That without regard to
			 the fiscal year limitations set forth in section 473A of the Social Security
			 Act, from the amounts appropriated herein, the Secretary shall pay adoption
			 incentives for fiscal year 2008 in the same manner as such incentives were
			 awarded in fiscal year 2008 for the previous fiscal year:Provided
			 further,
				.
		
